DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 – 9, 11 – 15 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0358442 to Rao in view of US Patent Application No. 2006/0208336 to Lee et al.
Regarding claims 1, 5, 8, 9,  11, 14, 15, 19 and 20 Rao teaches a semiconductor device comprising: 
a semiconductor substrate (21); 
a well implant in the semiconductor substrate (¶ [0079]);
a plurality of shallow trench isolation (STI) regions (Figs 9A-9C) in the semiconductor substrate defining an active region therebetween in the semiconductor substrate, the active region having a single rounded shoulder adjacent each STI region (¶ [0075]);

a semiconductor circuit (120) on the substrate comprising spaced apart source and drain regions in the substrate defining a channel therebetween, and a gate comprising a gate dielectric overlying the superlattice, and 
a gate electrode overlying the gate dielectric layer.
[AltContent: textbox (Figure 1a annotated)]
    PNG
    media_image1.png
    409
    404
    media_image1.png
    Greyscale
Rao appears to teach a gate oxide that has a consistent thickness along a length thereof.
Rao does not teach a semiconductor device, wherein each STI region has an interior angle of at least 135° measured from an upper surface of the active region to a respective vertical sidewall of the active region.
	Lee et al. teach an STI having a rounded corner, with a radius (r, annotated Fig. 1a at right) of 5 to 50nm (¶ [0025]). Accordingly, the rounded off corner (20) would be an arc of a circle, wherein the interior angle, as measured between r (annotated Fig. 1a) and Leg (annotated Fig. 1a; Vertical sidewall) would be greater than 135°, depending on the point on the active surface that r is set. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee et al. into the invention of Rao, since Rao teaches an ideal STI structure for mitigate the problems created by sharp corners of the STI trench (¶ [0025]). Moreover, since Rao only teaches that the corner can be rounded, but Lee et al. implies that the rounded portion is ideally an arc of a circle, Lee et gives the guidance needed to practice the invention of Rao.
Regarding claims 4. 12 and 18, Rao teaches a semiconductor device, wherein at least a portion of the channel is within the superlattice (¶ [0012]).
	Regarding claims 7 and 13, Rao teaches a semiconductor device, wherein the base semiconductor monolayers comprise silicon monolayers (¶ [0014]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 7 – 9, 11 – 15 and 18 - 20, have been considered but are moot because the new ground of rejection does not rely on the secondary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814